Citation Nr: 1236501	
Decision Date: 10/22/12    Archive Date: 11/05/12

DOCKET NO.  08-24 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1973 to April 1974 with additional service in the National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that declined to reopen the Veteran's claim for service connection for a low back disability. 

In October 2009, the Veteran testified at a hearing over which the undersigned Acting Veterans Law Judge presided while at the RO.  A transcript of the hearing has been associated with the Veteran's claims file.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the October 2009 hearing, the undersigned clarified the issue on appeal and inquired as to the etiology and continuity of the Veteran's asserted symptoms.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  The Board, therefore, concludes that it has fulfilled its duty under Bryant. 

This matter was previously before the Board in January 2010 at which time the Veteran's claim of service connection for a low back disorder was reopened and remanded to the RO via the Appeals Management Center in Washington, DC, for further development.

The claim was returned to the Board in July 2011, when the Board again remanded it for consideration of additional evidence that was submitted without a waiver.  The RO has complied with the remand directives.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.
 

FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, a low back disorder was sustained in service.  


CONCLUSION OF LAW

The criteria for service connection for a low back disorder have been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  The Board has considered this legislation, but finds that, given the favorable action taken below; no discussion of the VCAA at this point is required.

Service connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2011).

Service connection for certain chronic diseases, such as arthritis, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.
Service treatment records show no evidence of a low back disorder or injury during service.  On his April 1974 report of medical examination at discharge, the Veteran stated "I am in good health."  

A May 1994 mental health record shows that the Veteran attended a pain clinic in 1985 to 1986 secondary to remote trauma associated with collapse of a bridge and a barge accident resulting in chronic arthralgias of the cervical and lumbosacral spine.  The record also notes that the Veteran had a fusion laminectomy of the lumbosacral spine in the early to mid-1980's and a fusion laminectomy of the cervical spine in November 1992.  

The Veteran filed a claim of service connection for a low back disorder in August 2005, stating that he injured his back in 1973 during service.  

In April 2006, the Veteran submitted a letter from a Louisiana State Senator who stated that he contacted the Veteran's commanding officer in March 1974 to request that the Veteran receive medical attention for his back.  

In September 2006, the Veteran submitted three lay statements in support of his claim.  The first witness, B.C., is the Veteran's sister.  She stated that she worked in a medical clinic and in August or September 1973, the Veteran sought treatment for muscle spasms.  She reported that he had been coming to the clinic for a few weeks because his First Sergeant would not allow him to go to the military hospital.  She further stated that the Veteran told her that he had fallen off a bridge and injured his back and his superior officers refused to allow him to seek treatment.  

The second letter was from J.M., the Veteran's sister-in-law.  She stated that when the Veteran was stationed at Fort Polk, her husband, the Veteran's brother, used to pick him up from his post.  She recalled that the Veteran advised them that he had fallen off a bridge and his back was hurting.  The Veteran saw a civilian doctor and told her that his superior officer did not permit him to seek treatment on base.  
Ms. M further stated that in February 1974, the Veteran's father gave her and her husband a check for $3,000 to pay for treatment for the Veteran at Pendleton Methodist Hospital.  She also stated that the Veteran's physician, Dr. L advised the Veteran and his family that he had a herniated disc at the L4-5 lower lumbar region and that he should consider surgery to prevent partial or complete paralysis.  

Ms. M. stated that the Veteran returned to Fort Polk in March 1974 and was discharged from service shortly thereafter.  She reported that she and her husband were with the Veteran from March 12, 1974, through his discharge in April 1974, and he was never given a separation physical.  Finally, to the best of her recollection, the Veteran underwent surgery on his back in May 1974.  

The Veteran submitted a third letter from L.L.  Mr. L stated that he first met the Veteran in the summer of 1973 in Fort Polk.  He stated that he witnessed a group of soldiers crossing a bridge on a rainy, windy day, and that the Veteran fell over the side of the bridge onto his back.  Mr. L. helped the Veteran up and returned with him to his base to inform his First Sergeant of the fall.  The witness stated that he knew the Veteran's father and uncles.  Approximately seven to eight months after this incident, the witness encountered the Veteran, and the Veteran told him that he had back pain and shooting pain in his left leg since that fall.  

The Veteran's physician, Dr. L., submitted a letter in September 2006 stating that there were no records in existence that document his treatment of the Veteran from 1974 through 1980.  However, his recollection was that, during that time, the Veteran had undergone multiple low back surgeries and a single neck surgery to lessen pain and increase mobility.  

A May 2007 statement from D.J., M.D., stated that the Veteran was treated for a cervical disc injury in September 1992.  At that time, his medical history included previous back surgeries performed by Dr. L. in 1976, 1978, 1979, and 1986.  The Veteran's medical records were reviewed and included documentation of a lumbar diagnosis in 1974 that attributed his low back injury to a 1973 in-service injury.  Dr. J. also reported that he participated in the Veteran's treatment in 1976 through 1979 on a neurosurgery incident and his recalls his injury being related to an injury incurred in June or July of 1973 in the Army in Fort Polk.  

The Veteran submitted a second letter from Dr. L. in June 2007.  Dr. L. stated that he did not have any records to substantiate the Veteran's account that he was injured or disabled in 1974; however, Dr. L. recalled that the Veteran had a disc ruptured and needed an operation.  Despite the operation, Dr. L. stated that the Veteran remained disabled and unable to work.  Specifically, Dr. L. stated that he would substantiate that the Veteran was neurosurgically disabled and in need of surgery and additional treatment in February 1974.  The diagnosis was mailed to the Veteran and to Senator Rayburn at that time.  

During his October 2009 hearing, the Veteran testified that during service, in June or July of 1973, he was crossing a bridge.  It was raining and very windy and he fell over the side of the bridge, landing on his rear end and back.  He reported the incident when he returned to base.  He added that he began to experience shooting pains three days after the fall.  He was told to see the medics and was given over-the-counter medication and was put on a profile to stay off his feet for a few days.  He indicated that he complained about his pain four times within a two-week period asking to receive treatment at the hospital.  Each time, his commanding officers denied permission.  

The Veteran sought help from his state senator, who wrote a letter on his behalf.  However, his superiors continued to deny his access to the hospital for treatment.  The Veteran stated that because he was not permitted to seek treatment on base, he went to the medical clinic in his home town, where he was treated by Dr. L.  

Finally, the Veteran stated that at separation from service, he was advised that he should report that he was in good health.  He was also told that he would be contacted for benefits regarding his back after his was discharged from service.  

The Veteran underwent a VA examination in February 2010.  The diagnosis was status post lumbar surgery with subjective complaints of radiculopathy without objective findings on examination, degenerative joint disease, and degenerative disc disease.  The examiner opined that the medical record did not support any ongoing or chronic condition that was noted while in service.  Specifically, the examiner noted that the Veteran reported that he was "in good health" in April 1974, and that statement was more credible than his current claim that he was in pain at that time and denied medical care.  The examiner stated that he reviewed the claims file extensively and noticed the lay statements and statement from a neurosurgeon.  

In November 2010, the Veteran submitted a lay statement from B.T.  Ms. T. stated that she was a nurse at the Pearl River Clinic in the 1960's and 1970's.  She recalled that he had been treated in the early 1970's for an injury he had from a fall from a bridge while stationed at Fort Polk during his period of service.  He was said to have been treated for low back pain and muscle spasms and sent to a surgical group in New Orleans, LA.  

An addendum was filed to the VA examination in August 2011.  The examiner opined that it was 

"less as likely as not (50 percent probability or greater) that the Veteran's low back disability is related to his period of active service.   The notes from the physician, nurse, and Veteran are appreciated; however, the claims file lacks objective documentations while on active duty.  On his separation physical examination dated 4/01/1974, the Veteran wrote the statement that 'I am in good health' which is still more credible.  The rationale for this opinion is based on review of his claims file and the training and 33 years of experience of this examiner."

Having carefully considered the competent evidence of record, and resolving all doubt in the Veteran's favor, the Board finds that the evidence is in relative equipoise and, thus, supports a finding of service connection for a lumbar spine disorder.  

According to Charles v. Principi, 16 Vet. App. 370, 374 (2002), the Veteran is competent to provide lay evidence of a history of back injuries while in service.  Furthermore, 38 U.S.C.A. § 1154(a) (2002) provides that consideration shall be given to the places, types, and circumstances of service as shown by his service record, his medical records, and all pertinent medical and lay evidence.

In this regard, the Board notes that the Veteran's assertions pertaining to his back injuries during service to be credible as they are consistent with the evidence of record.  

The Veteran has submitted lay statements by several witnesses in support of his claim.  The letter from Mr. L. supports the Veteran's claim that he fell from a bridge during service and landed on his back.  The statements from his sister and sister-in-law support that he sought treatment during service.  The letters from Dr. L and Dr. J. show that the Veteran was treated in 1973 and 1974 and underwent surgery on his back shortly after his discharge from service.  Finally, the letter from Senator Rayburn supports the Veteran's claim that he sought treatment in service for his back and was denied by a superior officer.  

Lay evidence presented by the Veteran concerning his continuity of symptoms after service is credible and ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Therefore, the Board finds that the Veteran's contentions that he had hurt his back during service to be competent and credible and, therefore, affords the lay evidence significant probative weight. 

The Board has considered the opinions of the VA examiner.  However, although the examiner stated that he reviewed the claims file in its entirety including the lay statements, it appears that the examiner's opinions are based solely on the 1974 separation examination report.  While the report shows that the Veteran stated that he was in good health at that time, the lay evidence undermines that statement.  

Further, the VA examiner appears to have based his findings on the fact that there had been no documented injury or treatment related to the low back in the claims file.  The Court has held that a medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).  Although the examiner stated that he "appreciated" the statements of the Veteran's physician and nurse, he based his opinion primarily on the lack of documented evidence of an in-service injury in the service treatment records and the Veteran's claim that he was in good health at separation.  The examiner did not specifically consider or discuss the lay evidence that was provided in support of the claim.  Accordingly, this opinion is of limited probative value.

In light of the Veteran's circumstances of service, his credible account of back injury and treatment during service, and the supporting lay statements, the Board finds that a low back disorder is manifested as a result of his period of active service. 

Further inquiry could be undertaken with a view towards development of the claim so as to obtain an additional medical opinion.  However, under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  

In view of the foregoing, the Board finds that the evidence is, at the very least, in equipoise.  Therefore, the benefit of the doubt in resolving the issue on appeal is given to the Veteran and, therefore, service connection for a lumbar spine disorder is warranted. 

 
ORDER

Service connection for a low back disorder is granted.  



______________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


